Citation Nr: 1420126	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-27 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error (CUE) in an intervening October 1991 decision of the Board of Veterans' Appeals (Board/BVA).

2.  Entitlement to an effective date earlier than March 20, 1998, for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than March 20, 1998, for basic eligibility for Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans



APPEARANCE AT ORAL ARGUMENT

The Veteran, who also is the moving party alleging CUE in the prior BVA decision


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran, who also is the moving party alleging CUE in the prior BVA decision, served on active duty in the military from March 1964 to February 1966.

He appealed to the Board/BVA from a May 2004 rating decision in which the local Department of Veterans Affairs (VA) Regional Office (RO) granted his claims for service connection for PTSD, a TDIU, and basic eligibility for DEA benefits, all retroactively effective from June 21, 2000.  In a March 2007 rating decision since issued in response to his disagreement with the effective date assigned the grants, the RO awarded him an earlier effective date of March 20, 1998.  He continues to dispute the assigned effective date, claiming entitlement instead to an even earlier date that he filed his original claim for service connection for PTSD.

He testified in support of these claims during a hearing at the RO in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  During that hearing, reiterating assertions he already had made in a March 2008 written statement, the Veteran collaterally attacked an earlier final and binding decision on the claim for service connection for PTSD.  He asserted the Board's October 1991 decision involved CUE.


A Board decision subsumes an RO decision.  38 C.F.R. § 20.1104 (2013).  The Board has original jurisdiction to consider motions for revisions of prior Board decisions based on CUE.  Such motions are not appeals and are not subject to the provisions of 38 C.F.R., Parts 19 or 20, which relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411 (2013).  A motion for revision of a decision based on CUE is brought by a moving party, not a Veteran, appellant, or claimant per se.  It may be initiated by the Board, on its own motion, or by a party to the Board decision in question (including that party's representative).  See 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2013).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1404(a) (2013).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Id.  The motion must also set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal and factual basis for such allegation, and why the result would have been manifestly different but for the alleged error.  Id. § 20.1404(b).  
Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  Id.  

A motion for revision of a decision based on CUE may be filed at any time, and should be filed at the Board.  Id. § 20.1404(c).  However, requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  Id. § 20.1404(d).  Therefore, in deciding this appeal, the Board is additionally considering this CUE motion in the prior Board decision.  And rather than issuing a separate decision, in response to this CUE motion, the Board is deciding these claims collectively in this decision since they all stem from the same initial claim.



FINDINGS OF FACT

1.  The correct facts were before, but not considered by, the Board in its prior October 15, 1991 decision, and in the decision on that date the Board incorrectly applied the law then in effect, resulting in outcome determinative error.  

2.  The RO received the Veteran's original claim for service connection for PTSD on December 27, 1989, and it has remained pending since that initial filing.  

3.  The RO predicated the TDIU award on the granting of service connection for the PTSD, the disability rendering the Veteran totally and permanently disabled and consequently unemployable.

4.  The Veteran's dependents resultantly became eligible for DEA benefits on December 27, 1989, but may not be paid such benefits prior to May 4, 2009.


CONCLUSIONS OF LAW

1.  The October 15, 1991 decision in which the Board denied entitlement to service connection for PTSD involves CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403 (2013). 

2.  The criteria are met for entitlement to an earlier effective date of December 27, 1989, for the grant of service connection for the PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).

3.  The criteria are met for entitlement to an earlier effective date of December 27, 1989, for the grant of the TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  

4.  The criteria are met for entitlement to an earlier effective date of December 27, 1989 for basic eligibility for DEA benefits.  38 U.S.C.A. §§ 3501, 3512, 5110, 5113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 21.3021, 21.3046, 21.4131 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The VCAA does not apply to CUE claims, however, irrespective of whether the Board or the RO issued the prior decision in question that is now being collaterally attacked on these grounds.  See Livesay v. Principi, 15 Vet. App. 165 (2001) and Parker v. Principi, 15 Vet. App. 407 (2002).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

And in any event, here, the Board need not discuss whether VA complied with these requirements.  Rather, given the entirely favorable disposition in this case, there simply is no possibility of prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on the party attacking the agency's decision, and the error, even if shown to have occurred, must be of the type that is outcome determinative of the claim);


II.  Analysis 

The Veteran wants an effective date earlier than March 20, 1998, for the grant of service connection for his PTSD, assignment of a TDIU and eligibility for DEA benefits.  According to a May 2005 written statement, the first two benefits should have an effective date of 1985, to correspond with the date of his originally-filed claim; he had been receiving PTSD treatment for two years by then.  According to a March 2008 written statement, the effective date should be November 28, 1989, the date he submitted a statement in support of his claim; at that time he was already in receipt of Social Security disability benefits based on totally-disabling PTSD.  During his hearing, he clarified that the effective date should be either in 1983, when he began PTSD treatment, or in 1989 when he first filed a claim of entitlement to service connection for PTSD.

A.  Service Connection - PTSD

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  For reopened claims, the effective date shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

There is no document of record substantiating that the Veteran filed a claim for service connection for PTSD in 1985, as he initially alleged.  Rather, according to the claims file and as he subsequently alleged, the RO first received such a claim in 1989, or, to be precise, on December 27, 1989.  See 38 C.F.R. § 3.1(r) ("date of receipt" means the date on which a claim was received by VA, not the date it was dated).

The RO later denied that claim and, by decision issued in October 1991, the Board affirmed the RO's denial.  The Board's denial of the claim "subsumed" the RO's denial of the claim.  38 C.F.R. § 20.1104.  The Veteran therefore can only collaterally attack the Board's, not the RO's, decision since the RO's decision was affirmed on appeal by the Board.

In response to the Board's decision, the Veteran alleges that he appealed that denial to the higher United States Court of Veterans Appeals (Veterans Court/CAVC), but there is no documentation of record supporting this assertion.  There equally is no suggestion of the equitable tolling of the time he had to appeal that Board decision to the Court.  Equitable tolling applies when a claimant shows:  (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, No. 2013-7059, 2014 WL XXXXXXX, at *Y (Fed. Cir. Apr. 23, 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.  But, here, there simply is no such indication.

The Board's October 1991 decision therefore is a final and binding determination.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

On March 20, 1998, the Veteran filed a petition to reopen his previously-denied claim for service connection for PTSD.  The RO later granted this benefit and, finding the Board's intervening October 1991 decision final and binding, assigned the benefit an effective date corresponding to the date of receipt of the reopened claim.  As the undersigned VLJ discussed during the Veteran's hearing, the statutory framework does not allow the Board to reach back to the date of the original claim as a possible effective date for the grant of service connection for PTSD as the grant is predicated on a reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on the earlier claim, he has to show that the Board's October 1991 decision involved CUE.  In other words, he has to collaterally attack the earlier final and binding decision.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There is no basis for a free-standing 

earlier effective date claim from matters addressed in a prior final and binding decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In a February 2008 written statement and during his hearing, the Veteran collaterally attacked the Board's October 1991 decision on the basis that, at the time the Board rendered it, it ignored pertinent evidence of record, including multiple PTSD diagnoses, a service record showing he had engaged in combat during his service, and information that he was then in receipt of disability benefits for PTSD.  He argues that he should not be held responsible for the fact that VA missed this evidence, though in the file, and did not attempt to obtain other pertinent evidence, including then available military records, in support of his claim, evidence upon which the RO relied in later granting the claim.  In hindsight, the Board agrees that the October 1991 decision involved CUE.

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior Board decision on the grounds of CUE.  CUE is defined as: 

a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed CUE.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not CUE are:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

In its October 1991 decision, the Board acknowledged the Veteran's service on the U.S.S. Vance from March to September 1965 off the coast of Vietnam, referred to, but did not cite, regulations requiring a constellation of PTSD symptoms to prove a PTSD claim, acknowledged multiple PTSD diagnoses then of record by private clinicians, but impermissibly substituting its own, non-medical, judgment found that the diagnoses were not supported by the record.

Based on its discounting of the clear PTSD diagnoses of record, then required by law to support a PTSD claim, see 38 C.F.R. § 3.304 (1991), the Board made no attempt to verify the Veteran's alleged stressors even though, at the time, there was information of record (a history of the U.S.S. Vance and service personnel records) suggesting he may have experienced stressors during his service and been involved in combat-like operations while serving aboard the U.S.S. Vance.  But unlike its failure to recognize clear PTSD diagnoses of record pursuant to VA regulation, its failure to assist him in this regard does not constitute CUE.

After the Veteran filed a petition to reopen his claim, VA finally attempted to verify his alleged stressors by obtaining additional service records (a DD Form 215 showing that he had received a Vietnam Service Medal with 1 Bronze Star for participation in an operation on the U.S.S. Vance) and further documentation pertaining to the U.S.S. Vance.  Based on this evidence, the Board determined that he had engaged in combat with the enemy resulting in stressors sufficient to support a PTSD diagnosis.  Clearly the correct facts were before the Board on October 15, 1991, but the Board failed to consider them.  Moreover, by substituting its own, non-medical, judgment for that of multiple private medical professionals, it incorrectly applied the law then in effect (ignored clear PTSD diagnoses of record), resulting in an outcome determinative error.  The October 1991 decision therefore must be reversed based on CUE.

Given the Board's finding of CUE, which reverses its October 1991 decision, the Veteran's original claim for service connection for PTSD, received by the RO on December 27, 1989, remains pending.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232 (2007) (A claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.).  The December 27, 1989 receipt date of that original claim, governs for the purpose of determining the effective date of the grant of service connection for PTSD.  

B.  TDIU

The Veteran additionally asserts that in 1989 also is the appropriate effective date to assign his TDIU. Certainly the record includes letters from private physicians, dated as early as February 1989, confirming that, at the time the RO received his original claim for service connection for PTSD on December 27, 1989, he was unemployable because of his PTSD and therefore entitled to this additional benefit.  

A TDIU claim is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  It "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to TDIU claims).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (similarly holding that it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD)).  Citing Rice, the Mayhue Court reiterated that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim).

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his 
service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  

Generally, the effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, provided a claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  In Gaston v. Shinseki, 605 F.3d 979 (2010), the Federal Circuit Court explained that the legislative history of § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

In this case, however, because the Veteran's TDIU claim emanated from his claim for service connection for PTSD - the underlying disability resulting in his unemployability - the Board must consider the effective date rules applicable to service-connection claims.  And because the Veteran did not file a claim for service connection for PTSD any earlier than December 27, 1989, or specifically, within one year of his discharge from service, the appropriate effective date of the eventual award of the TDIU predicated on the PTSD is December 27, 1989.  38 U.S.C.A. § 5110(a) and (b)(1); 38 C.F.R. § 3.400(b)(2).

C.  DEA Benefits

Basic eligibility for DEA benefits is established in one of several ways, including being a dependent of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a); 38 C.F.R. § 21.3021(a).  Again, on December 27, 1989, the record included evidence of total and permanent disability due to the PTSD, in turn also establishing the Veteran's dependents' eligibility for DEA benefits.

The RO did not thereafter receive an application for payment of these benefits until May 4, 2010, and from an individual whose relationship to the Veteran was called into question (stepchild).  Although the beginning date of eligibility for a dependent of a Veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous, see 38 U.S.C.A. 
§ 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii), the retroactive payment of such benefits more than one year prior to receipt of an application for the benefits is prohibited.  38 C.F.R. § 21.4131(d)(1)(i).

So although the Veteran's dependents became eligible for DEA benefits on December 27, 1989, payment of such benefits is prohibited prior to May 4, 2009.  


ORDER

CUE having been shown, the October 15, 1991 decision, in which the Board denied entitlement to service connection for PTSD, is reversed.

An earlier effective date of December 27, 1989, for the award of service connection for PTSD is granted.

An earlier effective date of December 27, 1989, for the assignment of the TDIU is granted, subject to the statutes and regulations governing payments.  

An earlier effective date of December 27, 1989, for basic eligibility for DEA benefits is granted, also subject to the statutes and regulations governing payments.  


____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


